Dunlap, J.
Hugh McManigal, the plaintiff’s decedent, was an electrical worker in the employ *385of The F. M. Grant Company, of Cleveland, and in February, 1917, with other workmen, was engaged in installing electric wires and conduits in a new factory building, partly completed, and owned by The Peerless Automobile Company of Cleveland.
The building had a gabled roof and ceiling and was heated by open stoves or salamanders, between thirty and fifty in all, burning coke, and throwing off carbon-monoxide and carbon-dioxide gases.
The electrical conduits were being attached to and along certain iron beams in the roof, and McManigal was required to work close to the ceiling, suspended on a temporary scaffold.
The air in the building was so contaminated with gas that workmen experienced therefrom a feeling of suffocation, headache, dizziness and a soreness in the chest and eyes, and were compelled to go outside.for air about every half-hour. At the end of the.day’s labor workmen also experienced from these gases a listless feeling.
The evidence shows that McManigal, at his work on the beams near the ceiling, breathed in these gases for five days, and was caused considerable annoyance; likewise was compelled to frequently leave his work and come down for fresh air. He was seen to cough frequently and hold his' chest as though in pain.
On the evening of February 24, 1917, he was taken sick with chills and fever, but arose the next morning and worked all that day, which was Sunday. On Sunday evening he again suffered from a fever, but nevertheless worked the following day, which was Monday. On Monday evening, *386being no better, and quite sick, his wife called a physician and he was found to be suffering from pneumonia, from which he died on March 4, 1917, leaving a widow and two children.
The F. M. Grant Company was insured under the Workmen’s Compensation Act, and McManigal’s widow made application to the Industrial Commission for compensation, basing her claim on the ground that Hugh McManigal’s death was caused by breathing in the gas fumes at the plant of The Peerless Automobile Company, which produced pneumonia, the immediate cause of his death.
The commission, however, denied her claim, and she thereupon filed a petition in the common pleas court, and the case proceeded to trial, with a verdict in her favor.
We think that the case as here stated does not show a case of occupational disease, but does show that the decedent came to his death by accidental causes, and upon the authority of The Industrial Commission v. Roth et al., 98 Ohio St., 34, the judgment in favor of plaintiff will be affirmed.

Judgment affirmed.

Vickery, J., and Sayre, J., of the Fourth Appellate District, sitting in place of Washburn,' J., concur.